   Case: 3:18-cr-00032-TMR Doc #: 128 Filed: 01/18/19 Page: 1 of 2 PAGEID #: 777



                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                              Case No. 3:18CR032-TMR
                                                   )
                       Plaintiff,                  )
                                                   )
               v.                                  )
                                                       UNITED STATES’ MOTION TO FILE
STERLING H. ROBERTS (1)                                MOTION FOR PROTECTIVE ORDER
                                                       AND PROTECTIVE ORDER UNDER
                       Defendant.                      SEAL


       Now comes the United States Attorney and moves this Court, pursuant to its inherent power

to control papers filed with the Court, for a protective order sealing the Motion for Protective Order

and Protective Order until otherwise directed by this Court.

       In support of this Motion, the United States Attorney states that the disclosure of the

contents of the Protective Motion and Order are not warranted.

       WHEREFORE, the United States of America respectfully requests that the Protective

Motion and Order be sealed and kept from public inspection until otherwise ordered by this Court.

                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney


                                                       s/Amy M. Smith
                                                       AMY M. SMITH (0081712)
                                                       MICHAEL J. HUNTER (0076815)
                                                       Assistant United States Attorneys
                                                       Attorneys for Plaintiff
                                                       200 West Second Street
                                                       Suite 600
                                                       Dayton, Ohio 45402
                                                       (937) 225-2910
                                                       Fax: (937) 225-2564
                                                       Amy.Smith2@usdoj.gov
                                                       Michael.Hunter@usdoj.gov
  Case: 3:18-cr-00032-TMR Doc #: 128 Filed: 01/18/19 Page: 2 of 2 PAGEID #: 778



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served this 18th day of January,

2019, electronically on: James P. Fleisher, Esq. and Donald J. Malarcik, Esq.


                                                    s/Amy M. Smith
                                                    AMY M. SMITH (0081712)
                                                    Assistant United States Attorney




                                                2
